SUPPLEMENT DATED AUGUST 11, 2014 to PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY DELAWARE LIFE INSURANCE COMPANY (FORMERLY KNOWN AS SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)) DELAWARE LIFE VARIABLE ACCOUNT F (FORMERLY KNOWN AS SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F) On July 31, 2014, shareholders approved the reorganization of the following MFS Variable Insurance Trust II funds (“Acquired Fund”) into the corresponding acquiring fund (“Acquiring Fund”) after the close of business on August 8, 2014: Acquired Fund Acquiring Fund MFS® Utilities Portfolio was reorganized into MFS® Utilities Series MFS® Utilities Portfolio is no longer available for investment and all references to the fund are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity Variable Annuity(US)8/2014
